Citation Nr: 0200741	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  96-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to an increased rating for sinusitis with 
frontal headaches, reduced airflow and a diminished sense of 
smell, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
trigeminal nerve damage involving the left maxillary area, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left orbital rim and a compound comminuted 
fracture of the left frontal process of the maxilla.

4.  Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 19, 1995, rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating higher than 
10 percent for trigeminal nerve damage involving the left 
maxillary area.  By the same rating decision, the RO granted 
service connection for sinusitis with frontal headaches, 
granted service connection for residuals of fractures of the 
left orbital rim and frontal process of the maxilla, and 
assigned ratings of 10 percent and zero percent, 
respectively, for these disabilities.  The veteran has 
appealed the ratings for each of the three disabilities.  

Upon further review of the claim in April 2001, the RO 
expanded the grant of service connection for sinusitis with 
frontal headaches to include decreased airflow of the left 
naris and a diminished sense of smell and assigned an 
increased rating of 30 percent from January 16, 1995.  
Despite this award of a partial increase in the rating for 
sinusitis, the appeal as to that issue remains before the 
Board by virtue of the decision of the United States Court of 
Veterans Appeals (renamed in March 1999 as the United States 
Court of Appeals for Veterans Claims) (Court) in AB v. Brown, 
6 Vet. App. 35, 38 (1993), that a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating does not "abrogate the pending appeal."  While 
the veteran's representative declined to comment further on 
the issue in a VA Form 646 dated in September 2001, 
commenting that 30 percent was the rating sought in the 
original appeal, these remarks are do not constitute an 
explicit withdrawal of the veteran's appeal as to the 
sinusitis issue.  In any event, since the notice of 
disagreement (NOD) was filed by the veteran personally, it 
cannot be withdrawn by the representative in the absence of 
written consent from the veteran himself and no such written 
consent is of record.  See 38 C.F.R. § 20.204 (2001).  

The April 2001 rating decision included a further 
determination that service connection was not warranted for 
diplopia.  In the September 2001 VA Form 646, the 
representative listed service connection for diplopia as one 
of the issues on appeal and noted that the events occurring 
since his prior VA Form 646 included the scheduling of 
various VA examinations.  Since the document refers to the 
diplopia issue and to attempts to schedule VA examinations 
involving the eyes only, it may be reasonably interpreted to 
express disagreement with the denial of service connection 
for diplopia.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has stated that the 
standard for establishing a valid NOD is a low one, noting 
that the "statutory and regulatory scheme Congress created to 
protect veterans allows a claimant to file a 'vague' NOD and 
reserve the specific arguments relating to errors of fact or 
law for the substantive appeal.  Collaro v. West, 132 F.3d 
1304 (Fed. Cir. 1998); see also Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  In addition, the Court of Appeals for 
Veterans Claims has held the regulatory requirement set forth 
in 38 C.F.R. § 20.201 requiring that a notice of disagreement 
express "a desire for appellate review" to be invalid when 
viewed in light of 38 U.S.C.A. § 7105, and has ruled that the 
only content requirement in a notice of disagreement is an 
expression of disagreement with the determination by the RO.  
Gallegos v. Gober, 14 Vet. App. 50 (2000).  

Therefore, notwithstanding the absence of a specific 
reference to a desire to appeal, the September 1991 VAF 646 
constituted a NOD placing the diplopia issue in appellate 
status.  The issue will be addressed below in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  Sinusitis is manifested by surgical removal of the left 
nasal wall, crusting, decreased airflow and complaints of 
diminished sense of smell.

2.  Purulent discharge, osteomyelitis, prostrating headaches, 
tenderness of the affected sinuses and complete loss of the 
sense of smell have not been demonstrated.  

3.  Residuals of left trigeminal nerve damage consist of loss 
of sensation involving the left lip, nose, maxillary area, 
gum margins and upper mouth, and a minimal droop of the left 
upper lip when the mouth is open.  

4.  Residuals of fractures of the left orbital rim and 
frontal process of the left maxilla consist of X-ray findings 
consistent with prior trauma and surgery, including the 
presence of wire sutures.  

5.  The fracture residuals are not manifested by X-ray 
evidence of loss of bone material or of nonunion or malunion 
of bone.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
sinusitis with frontal headaches, reduced airflow and 
diminished sense of smell are not met.  38 U.S.C.A. §§ 1151, 
5107, 7104 (West 1991); 38 C.F.R. § 4.87a, Code 6275; 
38 C.F.R. § 14.124a, Code 8100 (2001).  

2.  The criteria for a rating higher than 10 percent for 
residuals of trigeminal nerve damage involving the left 
maxillary are not met.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 
1991); 38 C.F.R. § 4.124a, Code 8205; 38 C.F.R. § 4.118, Code 
7800 (2001).  

3.  The criteria for a compensable rating for residuals of 
fractures of the left orbital rim and compound comminuted 
fracture of the left frontal process of the maxilla is 
denied.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991); 
38 C.F.R. § 4.150, Code 9915 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that in May 1969 the veteran was struck in 
the left face by a hardball during a baseball game and 
received a fracture of the left orbital rim.  X-rays showed 
cloudiness of the left maxillary sinus.  The veteran was 
referred to a VA hospital for evaluation, where he reported 
that he had lost consciousness for 15 seconds and had amnesia 
for the immediate event.  There was decreased sensation of 
the maxillary division of the trigeminal nerve on the left, 
and the veteran complained of diplopia on upward gaze with 
blurring of vision.  On surgical exploration, it was found 
that there was a blowout fracture of the left orbit with a 
compound comminuted fracture of the frontal process of the 
maxilla.  Fracture segments were wired into position and a 
gel film was placed in the orbital floor.  The veteran was 
discharged after one week, at which time the diplopia had 
resolved.

By a rating decision of December 1971, the RO granted service 
connection for impaired sensation of the left maxillary area, 
rated 10 percent disabling, and fracture of the left orbit, 
rated noncompensably disabling.

In February 1995 the veteran requested service connection for 
a sinus condition and an increased rating for residuals of 
his injury in service.  In support of the claim, the veteran 
submitted records from the St. Cloud Hospital pertaining to a 
February 1995 hospitalization.  It was noted that he had a 
long history of nasal congestion and that a CT scan had shown 
disease in both sinuses with a predominant left-sided 
disease.  The veteran was unable to breathe through his nose.  
Endoscopic surgery on the right side showed chronic sinusitis 
and an inverting papilloma.  The papilloma was removed and a 
septoplasty was performed.  The veteran returned to the 
hospital later in February 1995 and underwent a left medial 
maxillectomy.

In a December 1995 statement, T. D. Magnuson, M.D., reported 
that the veteran, his patient, had been found to have an 
inverting papilloma which had required a left medial 
maxillectomy in February 1995 and that the veteran had a scar 
resulting from the surgery.  Dr. Magnuson noted that the 1969 
surgery had resulted in some numbness of the left portion of 
the face from the infraorbital nerve and that the numbness 
had been exacerbated by the recent surgery.  He indicated 
that because of the removal of the lateral nasal wall due to 
the maxillectomy, the veteran had a great deal of difficulty 
with increased dryness and crusting, as well as running of 
the nose, since the normal pattern of mucous flow was 
interrupted.

Office notes from Dr. Magnuson for the period from January 
1995 to April 1996 are also of record.  Nasal crusting was 
removed on several occasions.  In March 1996 it was reported 
that the veteran was doing much better with control of crusts 
by using a peroxide mixture.

The veteran underwent a VA cranial nerves examination in 
November 1996.  It was reported that after the 1969 injury, 
he had developed chronic sinusitis, a chronic runny nose, 
loss of sensation of the left cheek, and a loss of sensation 
of the left side of the nose and left upper gum which had 
worsened over the last few years.  He complained that the 
above problems had interfered with his job as a salesman, 
especially during wintertime.  Examination showed involvement 
of the maxillary division of the left trigeminal nerve most 
likely secondary to the 1969 maxillary fracture.

The veteran underwent a VA cranial nerves examination in 
August 1997.  He complained of continued problems which he 
believed were related to his initial injury, including, 
primarily, a clear watery rhinitis which occurred especially 
in cold weather, though he had a runny nose most of the year 
and carried a handkerchief all the time.  He denied purulent 
rhinitis by history.  He was concerned about the rhinitis 
because he did not have good sensation of discharge below the 
nose and above the lip area and would at times have nasal 
drainage that he was not aware of.  He reported sensory 
problems inside his mouth on the upper gum and teeth area 
which resulted in bleeding from his gums because of 
overbrushing of his teeth that he was not conscious of.  He 
stated that he had bitten the inside of his cheek but not 
been aware of it because of the lack of sensation.  He felt 
at times as though his smile was affected because he lacked 
good feeling above the lip on the left.  He believed that his 
taste was normal but indicated that he had always had a 
problem with smell since the injury in service.  He denied 
suffering from headaches.  On examination there was a slight 
droop of the smile on the left side on repeated observation.  
He was basically anesthetic to touch to a small area above 
the left lip.  There was decreased sensation on the left side 
of the nose and over the left maxillary area.  There was good 
masseter muscle tone and the frontalis muscle seems to be 
intact bilaterally.  There was slight crustiness of the left 
naris with decreased airflow compared to the right.  Oral 
examination was unremarkable, with decreased sensation along 
the gum margins of the upper left mouth.  The clinical 
assessment was maxillary branch left trigeminal nerve injury 
by history with impairment of both sensory and motor 
function.

VA X-rays of the sinuses taken in November 1996 showed a 
metallic suture overlying the left inferior orbital rim.  
There was mucoperiosteal thickening involving both maxillary 
antrums consistent with a history of chronic sinusitis.

The veteran underwent a VA examination in November 1999.  On 
examination of the sinuses there was a decrease in airflow 
through the left naris but not the right.  No purulent 
discharge was noted.  There was a dullness to pinprick over 
the left side of the nose extending down along the cheek 
laterally for 3 or 4 centimeters.  There was no facial 
asymmetry.  The diagnoses were chronic rhinorrhea of the left 
naris, paresthesias of the left nose and cheek, and 
diminished sense of smell.  (No tray for checking the sense 
of smell was available to the examiner.)

On a dental and oral evaluation in November 1999, the 
veteran's principal complaint was numbness below the left eye 
including the left upper lip and facial gingiva.  He reported 
no temporomandibular joint problems.  On examination the soft 
tissue contour of the left intraorbital rim was slightly less 
prominent than the right; the effect was minimal and 
nonsignificantly disfiguring.  An osseous volume and 
contoured defect was palpated underneath.  There was no 
discomfort or sensitivity.  There was a barely discernible 
2-centimeter scar at the angle of the junction of the left 
nose and cheek.  There was full retraction and closure of the 
lips.  Motor innervation was intact.  There was a slight 
asymmetry of the upper lip when the lips were parted.  The 
examiner could not account for this as an effect of the 
trauma or of sensory alteration.  The asymmetry was not 
significant during activities involving facial and lip 
movement.  The diagnoses were:  (1) partial anesthesia of 
left infraorbital branch of cranial nerve V, traumatic in 
origin, no motor impairment present; and (2) minimal 
anesthetic facial defects, no functional deficits present.  
Photographs of the veteran's face were taken and are present 
in the record on appeal.

II.  Analysis

Preliminary Matters

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  The VA has issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part the VA will attempt 
to obtain on behalf of the claimant.  

The provisions of the VCAA clearly apply to the present 
appeal.  The Board has considered the issues before it in 
light of the requirements of the VCAA and its implementing 
regulations and finds that the specified notice and 
evidentiary development requirements have been satisfied.  
The veteran and his representative have been furnished a 
statement of the case and two supplemental statements of the 
case which set forth the law and regulations that apply in 
his case and explain the basis for the decision made as to 
each issue.  The record further reflects that the RO has 
fully developed the relevant medical evidence.  The veteran 
has undergone several VA examinations for the purpose of 
documenting the extent of service-connected disability and 
clarifying specific medical points relevant to the 
adjudication.  The veteran has been advised of his right to 
submit relevant medical evidence in support of his appeal.  
He has, in fact, submitted such evidence, and this material 
has been reviewed by both the RO and the Board.  The veteran 
and his representative have pointed to no additional records 
which would serve to clarify the medical issues involved in 
the appeal, nor has the Board identified any from the record.  
Accordingly, the Board is satisfied that the VA has met its 
statutory obligations under the VCAA and that no further VA 
assistance or notification to the veteran is required.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4), and are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the entire 
recorded history must be considered, 38 C.F.R. § 4.2 (2001), 
the regulations do not give past medical reports precedence 
over current findings, and it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The present appeal arises from the 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2001), as distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Francisco is 
applicable.  See also Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  

Increased Rating for Sinusitis

A 30 percent rating is currently in effect for maxillary 
sinusitis under Diagnostic Code 6513.  During the pendency of 
this appeal, regulatory changes to the VA Schedule for Rating 
Disabilities amended the rating criteria for evaluating 
diseases of the nose and throat.  The amendments became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, the VA must apply the 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board must consider the appeal under both the old and the new 
criteria to ascertain which is most favorable to his claim, 
if indeed one is more favorable than the other.  See also 
VAOPGCPREC 3-2000 (May 30, 2000).  

The original September 1995 rating decision considered the 
case under the old criteria, and the November 1995 statement 
of the case provided the veteran and his representative 
notice of the old regulations.  The RO then set forth the new 
criteria in a February 1997 supplemental statement of the 
case.  The revised regulations were applied as the basis for 
the assignment of the increased rating of 30 percent in April 
2001.  Since the veteran and his representative have had an 
opportunity to submit evidence and argument related to both 
regulations, the issuance of the revised criteria has 
resulted in no prejudice to the veteran and the appeal may be 
considered by the Board without further RO action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  It should be noted 
that by making the 30 percent rating effective from January 
1996 the RO has in effect applied the revised criteria 
retroactively in contravention of the law.  See VAOPGCPREC 3-
2000 (May 30, 2000).  That error is harmless since the Board 
concedes that a 30 percent rating would have been warranted 
for that period under the old criteria as well.  

Under the criteria in effect before October 7, 1996, a 30 
percent rating was warranted where the sinusitis resulted in 
severe disability with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent disability rating was 
warranted for post-operative sinusitis following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  

Using a general formula for rating sinusitis that went into 
effect on October 7, 1996, the revised criteria provide for a 
30 percent rating where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
provided following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2001).  

The residuals of the facial injury in service include a well-
documented history of chronic sinusitis.  The veteran 
underwent surgery for the injury in service and a second 
procedure, a left medial maxillectomy, was performed in 1995, 
resulting in removal of the lateral nasal wall.  According to 
Dr. Magnuson, who performed the surgery, the veteran has had 
increased dryness and crusting, running of the nose due to 
interruption of the normal pattern of mucous flow.  VA 
examinations have shown a decrease in airflow on the left.  
X-ray findings have been consistent with crusting and 
mucoperiosteal thickening.  The veteran has received 
treatment from his physician for removal of the crusting.  
The veteran complains of a reduced sense of smell.  No 
purulence has been documented.  

Under the circumstances of this case, neither version of the 
rating criteria is more favorable to the veteran's claim than 
the other.  Under the pre-October 7, 1996, criteria, the 
above manifestations clearly approximate the severe 
disability required for a 30 percent rating but do not show 
the manifestations required for a 50 percent rating such as 
chronic osteomyelitis or severe symptoms after repeated 
operations.  Under the general rating formula in effect since 
October 7, 1996, the criteria for a 50 percent rating are 
likewise unsatisfied.  The veteran does not have chronic 
osteomyelitis, near constant sinusitis characterized by 
headaches, pain and tenderness, and purulent discharge or 
crusting after repeated surgeries.

The grant of service connection for sinusitis includes 
headaches as a component of the disability.  Separate and 
distinct manifestations attributable to the same original 
injury may be compensated under different diagnostic codes.  
See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 
(1993); Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  If duplication and 
overlapping are avoided, separate ratings do not contravene a 
VA regulation that prohibits the pyramiding of ratings for 
service-connected disabilities.  38 C.F.R. § 4.25 (2001); see 
also Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  The RO 
has declined to rate the headaches separately from the 
underlying disability, and the Board will not disturb this 
rating formulation in view of the determination explained 
herein.  

Under Code 8100 of the VA rating schedule, a compensable 
rating of 10 percent is provided for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
is provided for less frequent attacks.  38 C.F.R. § 4.124a, 
Code 8100 (2001).  In the present case, the most recent VA 
examination, performed in November 1991, noted an absence of 
headaches.  Clearly, the veteran does not experience chronic 
prostrating attacks which would warrant a compensable rating 
under the headache code.  

The veteran has also complained of loss of the sense of smell 
due to a service-connected disability, and this element has 
been incorporated within the grant of service connection.  
The loss of the sense of smell is also a separate function 
that may be rated separately under the applicable diagnostic 
codes discussed below.  

During the pendency of the appeal, the portions of the rating 
schedule setting forth the criteria for ratings for loss of 
the sense of smell were changed effective June 10, 1999.  See 
64 Fed. Reg. 25,202 to 25,210 (May 11, 1999).  Under the old 
version, Diagnostic Code 6275 provided that "[l]oss of sense 
of smell, complete," was to be evaluated as 10 percent 
disabling.  A note following this code indicated that an 
anatomical or pathological basis was required for a rating 
under Code 6275.  Under the new version, Code 6275 provides 
that "[s]ense of smell, complete loss," is 10 percent 
disabling.  A note states that an evaluation will be assigned 
under this code only if there is an anatomical or 
pathological basis for the condition.  The substance of both 
the old and the new regulations is identical in every 
respect, as is the explanatory note underneath; the changes 
are insignificant wording revisions.  Since both versions are 
clearly the same, and both are applicable, it makes no 
difference which is applied.  Karnas, Id.  

Under either version of the rating criteria, the law thus 
requires that in order for a compensable rating for a loss of 
the sense of smell to be assigned, the loss must be total.  
In this case, the veteran has made periodic references to a 
loss of a sense of smell but has never asserted that the loss 
is complete.  In view of the absence of proper testing 
equipment at the VA facility where the veteran was examined 
in November 1999, the record does not contain any objective 
measurement of the veteran's smelling ability.  Nevertheless, 
the lack of an explicit allegation to the effect that any 
smelling impairment is complete, the absence of complete test 
results is not determinative of the appeal.  The veteran has 
never claimed that the loss of the sense of smell is a 
substantial element of his disability or that his loss of the 
sense of smell is total.  The absence of such allegation may 
be accepted as probative evidence that the loss of smell is, 
in fact, not complete, and that the requirements for a 
separate 10 percent rating under Code 6275 are not satisfied.  

The overall level of disability due to sinusitis and its 
associated manifestations does not more nearly approximate 
the level of impairment contemplated for a 50 percent rating 
under either the new or old version of Code 6513 or for 
separate ratings under the codes for headaches or loss of the 
sense of smell.  See 38 C.F.R. § 4.7 (2001) ("[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.")  A preponderance of the evidence 
of record is against the claim for an increased rating for 
this disability and that the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).  

Trigeminal Nerve Damage Involving the Left Maxillary Area

A 10 percent rating is currently in effect for damage to the 
left intraorbital distribution of the 5th cranial 
(trigeminal) nerve under Code 8205 of the VA rating schedule.  
Under this code, a 10 percent rating is provided for moderate 
incomplete paralysis of the 5th cranial nerve.  A 30 percent 
rating is provided for severe incomplete paralysis of this 
nerve, and a 50 percent rating is provided for complete 
paralysis.  38 C.F.R. § 4.124a, Code 8205 (2001).  In 
applying the codes pertaining to the cranial or peripheral 
nerves, VA regulations contain a general provision specifying 
that neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe 
incomplete paralysis of the nerve involved.  The maximum 
rating assignable for neuritis not characterized by organic 
changes will be the rating for moderate (an exception not 
here relevant is provided for sciatic nerve involvement).  
38 C.F.R. § 4.123 (2001).  

As a result of damage to the maxillary division of the left 
trigeminal nerve, the veteran has a well-documented loss of 
sensation throughout the area extending below the eye to the 
upper lip with involvement of the left side of the nose.  The 
involvement has also extended to the inside of the left upper 
mouth and upper left gums.  The neurological deficit is 
sensory only.  No weakness of the facial muscles has been 
documented, and the absence of functional deficits and motor 
involvements has been specifically noted by examiners.  

The rating schedule does not provide a definition of the 
terms "moderate" and "severe" for rating purposes, but it is 
clear from the wording of 38 C.F.R. § 4.123 (2001) that such 
factors as loss of reflexes, sensory disturbances, muscle 
atrophy and constant pain are relevant.  It is therefore 
significant, that the veteran's trigeminal neuropathy has 
never been shown to involve muscle atrophy, loss of reflexes 
or constant pain and that the absence of these manifestations 
may properly be taken account in characterizing the degree of 
impairment present.  In the absence of such findings, the 
Board may properly find that the incomplete paralysis of the 
trigeminal nerve is moderate rather than severe and that a 
proper basis for the assignment of the next higher rating of 
30 percent is not shown.

To the extent that any functional abnormality is present, 
such defect involves a slight upper lip asymmetry which 
causes him to have an asymmetrical smile.  The August 1997 
and November 1999 examination reports are somewhat in 
conflict as to whether a motor deficit is present or whether 
the drooping lip can be explained on the basis of the 
traumatic injury in service.  In either case, to the extent 
that this defect is present and due to the injury in service, 
it is minimal in degree.  The droop is hardly noticeable and 
is present at all only when the veteran's mouth is open.  It 
has no functional consequences and does not detract from the 
veteran's appearance to an extent that would warrant a 
compensable rating of 10 percent based on moderate facial 
disfigurement under 38 C.F.R. § 4.118, Code 7800 (2001).  

The Board finds that a preponderance of the evidence is 
against the claim for an increased rating for damage to the 
left trigeminal nerve and that the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b).

Residuals of Fractures of the Left Orbital Rim and Maxilla

A separate noncompensable rating is in effect under 
Diagnostic Code 9915 of the VA rating schedule, pertaining to 
loss of half or less than half of the maxilla, for damage to 
the facial bones, including residuals of fractures of the 
left orbital rim and the frontal process of the maxilla.  
Under that code, loss of less than 25 percent of the maxilla 
is rated noncompensably disabling if replaceable by 
prosthesis or as 20 percent disabling if not replaceable by 
prosthesis.  Where the loss is between 25 and 50 percent, a 
30 percent rating is assignable if the loss is replaceable by 
prosthesis, and a 40 percent rating is provided if the loss 
is not replaceable by prosthesis.  38 C.F.R. § 4.150, 
Code 9915 (2001).  Under Code 9916, the code for malunion or 
nonunion of the maxilla, a noncompensable rating is provided 
for slight displacement.  A 10 percent rating is provided for 
moderate displacement and a 30 percent rating is provided for 
severe displacement.  38 C.F.R. § 4.150, Code 9916 (2001).

The rating assigned under Code 9915 reflects the residual 
damage to the underlying bony structures following the injury 
during service, as distinguished from the nasal or 
neurological residuals which are separately rated.  According 
to the record, the veteran underwent extensive surgery in 
1969 to repair the fractures that resulted from the original 
injury.  Subsequent X-rays show the presence of wire sutures, 
but there is no evidence of nonunion or malunion of bone, nor 
is there any indication of loss of bone material.  No osseous 
defect has been shown on any of the VA examination reports 
associated with the present claim for increase.  A 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of the fractures in 
service and the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased rating for sinusitis with frontal headaches, 
reduced airflow and diminished sense of smell is denied.

An increased rating for trigeminal nerve damage involving the 
left maxillary area is denied.

A compensable rating for residuals of fractures of the left 
orbital rim and compound comminuted fracture of the frontal 
process of the maxilla is denied.


REMAND

Although the Board has found that the issue of service 
connection for diplopia has been placed in appellate status 
by virtue of the veteran's submission of a timely NOD, a 
statement of the case has not been prepared as to this matter 
in accordance with statutory and regulatory procedures.  The 
law requires that a statement of the case must be issued 
following a notice of disagreement if the matter or matters 
in controversy are not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
19.26, 19.30, 20.302, 303 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Pond v. 
West, 12 Vet. App. 341, 347 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  

A remand is therefore required to accord the RO an 
opportunity to issue a statement of the case addressing the 
diplopia issue in light of Manlincon.  However, after 
issuance of the statement of the case, the issue should be 
returned to the Board only if it is perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the diplopia 
issue.  

2.  The RO should take appropriate action 
to process the veteran's appeal of the 
denial of service connection for 
diplopia, including the issuance of an 
original statement of the case.  The 
veteran and his representative should be 
specifically advised of the need to file 
a timely substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.  

Thereafter, the diplopia claim will not be subject to further 
review by the Board unless a timely substantive appeal is 
received.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with the requirements of the law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

